Citation Nr: 1540695	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-29 946	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for ulcers.

2. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to service-connected type II diabetes mellitus.  

3. Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and a December 2008 rating decision of the VA RO in St. Louis, Missouri.  The VA RO in Chicago, Illinois currently has jurisdiction over the Veteran's claims file.   


FINDING OF FACT

In August 2015, the Board was notified by the VA RO in Chicago, Illinois, that the Veteran died in August 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 

A decision on substitution will be adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  38 C.F.R. § 3.1010(e) (2015).  The Board notes that in August 2015, the Veteran's surviving spouse, C. S., submitted a VA Form 21-22 in her name in favor of the Illinois Department of Veterans' Affairs, as well as a VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant), requesting that she be substituted in the Veteran's place to continue his appealed claims as listed above.  The Board notes that the AOJ has not yet taken action on C. S.'s recent request to be substituted for the Veteran or addressed her statement that she would like additional time to consider whether the hearing that had been scheduled for the Veteran in September 2014 was necessary in light of evidence she planned to submit.  


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


